Executive Version (12-16)




AMERICAN ASSETS TRUST, INC.

2011 EQUITY INCENTIVE AWARD PLAN


RESTRICTED STOCK AWARD GRANT NOTICE AND
RESTRICTED STOCK AWARD AGREEMENT


American Assets Trust, Inc., a Maryland corporation (the “Company”), pursuant to
its 2011 Equity Incentive Award Plan (the “Plan”), hereby grants to the
individual listed below (“Participant”) the number of shares of the Company’s
Stock (the “Shares”) set forth below. This Restricted Stock award (the “Award”)
is subject to all of the terms and conditions as set forth herein and in the
Restricted Stock Award Agreement attached hereto as Exhibit A (the “Restricted
Stock Agreement”) and the Plan, which are incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Grant Notice and the Restricted Stock Agreement.


Participant:
[__________]
Grant Date:
[__________]
Grant Number:
[__________]
Maximum Number of Shares of Restricted Stock (“Maximum Shares”):


[__________]
Target Number of Shares of Restricted Stock (“Target Shares”):


[__________]
Vesting Schedule:
This Award shall vest in accordance with the vesting schedule set forth on
Exhibit C attached hereto.



By his or her signature, Participant agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Agreement and this Grant Notice.
Participant has reviewed the Restricted Stock Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Restricted Stock Agreement and the Plan. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator of the Plan upon any questions arising
under the Plan, this Grant Notice or the Restricted Stock Agreement.


AMERICAN ASSETS TRUST, INC.
 
PARTICIPANT
By:
 
 
By:
 
 
Adam Wyll, SVP
11455 El Camino Real, #200
San Diego, CA 92130
 
 
[__________]
11455 El Camino Real, #200
San Diego, CA 92130
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------


Executive Version (12-16)




EXHIBIT A
TO RESTRICTED STOCK AWARD GRANT NOTICE
RESTRICTED STOCK AWARD AGREEMENT
Pursuant to the Restricted Stock Award Grant Notice (“Grant Notice”) to which
this Restricted Stock Award Agreement (this “Agreement”) is attached, American
Assets Trust, Inc., a Maryland corporation (the “Company”), has granted to
Participant the right to purchase the number of shares of Restricted Stock under
the Company’s 2011 Equity Incentive Award Plan (the “Plan”) indicated in the
Grant Notice. The Shares are subject to the terms and conditions of the Plan
which are incorporated herein by reference. Capitalized terms not specifically
defined herein shall have the meanings specified in the Plan and the Grant
Notice.

ARTICLE I
ISSUANCE OF SHARES


1.1    Issuance of Shares. Pursuant to the Plan and subject to the terms and
conditions of this Agreement, effective on the Grant Date, the Company
irrevocably grants to Participant the number of shares of Stock set forth in the
Grant Notice (the “Shares”), in consideration of Participant’s employment with
or service to the Company, the Partnership or one of their Subsidiaries on or
before the Grant Date, for which the Administrator has determined Participant
has not been fully compensated, and the Administrator has determined that the
benefit received by the Company as a result of such employment or service has a
value that exceeds the aggregate par value of the Shares, which Shares, when
issued in accordance with the terms hereof, shall be fully paid and
nonassessable.
1.2    Issuance Mechanics. On the Grant Date, the Company shall issue the Shares
to Participant and shall (a) cause a stock certificate or certificates
representing the Shares to be registered in the name of Participant, or (b)
cause such Shares to be held in book entry form. If a stock certificate is
issued, it shall be delivered to and held in custody by the Company and shall
bear the restrictive legends required by Section 4.1 below. If the Shares are
held in book entry form, then such entry will reflect that the Shares are
subject to the restrictions of this Agreement. Participant’s execution of a
stock assignment in the form attached as Exhibit B to the Grant Notice (the
“Stock Assignment”) shall be a condition to the issuance of the Shares.
ARTICLE II
FORFEITURE AND TRANSFER RESTRICTIONS
2.1    Forfeiture Restriction. Subject to the provisions of Section 2.2 below,
in the event of Participant’s cessation of Service for any reason, including as
a result of Participant’s death or Disability, all of the Unreleased Shares (as
defined below) shall thereupon be forfeited immediately and without any further
action by the Company (the “Forfeiture Restriction”). Upon the occurrence of
such a forfeiture, the Company shall become the legal and beneficial owner of
the Unreleased Shares and all rights and interests therein or relating thereto,
and the Company shall have the right to retain and transfer to its own name the
number of Unreleased Shares being forfeited by Participant. The Unreleased
Shares and Participant’s executed stock assignment in the form attached as
Exhibit B to the Grant Notice shall be held by the Company




A-1

--------------------------------------------------------------------------------

 


in accordance with Section 2.4 until the Shares are forfeited as provided in
this Section 2.1, until such Unreleased Shares are fully released from the
Forfeiture Restriction, or until such time as this Agreement no longer is in
effect. Participant hereby authorizes and directs the Secretary of the Company,
or such other person designated by the Committee, to transfer the Unreleased
Shares which have been forfeited pursuant to this Section 2.1 from Participant
to the Company.


2.2    Release of Shares from Forfeiture Restriction. The Shares shall be
released from the Forfeiture Restriction in accordance with the vesting schedule
set forth in Exhibit C attached to the Grant Notice. Any of the Shares which,
from time to time, have not yet been released from the Forfeiture Restriction
are referred to herein as “Unreleased Shares.” As soon as administratively
practicable following the release of any Shares from the Forfeiture Restriction,
the Company shall, as applicable, either deliver to Participant the certificate
or certificates representing such Shares in the Company’s possession belonging
to Participant, or, if the Shares are held in book entry form, then the Company
shall remove the notations on the book form. Participant (or the beneficiary or
personal representative of Participant in the event of Participant’s death or
incapacity, as the case may be) shall deliver to the Company any representations
or other documents or assurances as the Company or its representatives deem
necessary or advisable in connection with any such delivery.


2.3    Transfer Restriction. No Unreleased Shares or any interest or right
therein or part thereof shall be liable for the debts, contracts or engagements
of the Participant or his successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect.


2.4    Escrow. The Unreleased Shares and Participant’s executed Stock Assignment
shall be held by the Company until the Shares are forfeited as provided in
Section 2.1, until such Unreleased Shares are fully released from the Forfeiture
Restriction, or until such time as this Agreement no longer is in effect. In
such event, Participant shall not retain physical custody of any certificates
representing Unreleased Shares issued to Participant. Participant, by acceptance
of this Award, shall be deemed to appoint, and does so appoint, the Company and
each of its authorized representatives as Participant’s attorney(s)-in-fact to
effect any transfer of forfeited Unreleased Shares to the Company as may be
required pursuant to the Plan or this Agreement, and to execute such
representations or other documents or assurances as the Company or such
representatives deem necessary or advisable in connection with any such
transfer. The Company, or its designee, shall not be liable for any act it may
do or omit to do with respect to holding the Shares in escrow and while acting
in good faith and in the exercise of its judgment.


2.5    Rights as Stockholder. Except as otherwise provided herein, upon issuance
of the Shares by the Company, Participant shall have all the rights of a
stockholder with respect to said Shares, subject to the restrictions herein,
including the right to vote the Shares and to receive all dividends or other
distributions paid or made with respect to the Shares.




A-2





--------------------------------------------------------------------------------

 


2.6    Ownership Limit and REIT Status. The Forfeiture Restriction on the Shares
shall not lapse if the lapsing of such restrictions would likely result in any
of the following:    
(a)    a violation of the restrictions or limitations on ownership provided for
from time to time under the terms of the organizational documents of the
Company; or


(b)    income to the Company that could impair the Company’s status as a real
estate investment trust, within the meaning of Section 856 through 860 of the
Code.    
ARTICLE III
TAXATION REPRESENTATIONS


3.1    Tax Representation. Participant represents to the Company that
Participant has reviewed with his or her own tax advisors the federal, state,
local and foreign tax consequences of this investment and the transactions
contemplated by this Agreement. Participant is relying solely on such advisors
and not on any statements or representations of the Company or any of its
agents. Participant understands that Participant (and not the Company) shall be
responsible for his or her own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.
3.2    No 83(b) Election Without Administrator Consent. Participant covenants
that he or she will not make an election under Section 83(b) of the Code with
respect to the receipt of any of the Shares without the consent of the
Administrator, which the Administrator may grant or withhold in its sole
discretion.
3.3    Tax Withholding. Notwithstanding anything to the contrary in this
Agreement, the Company, the Partnership and their Subsidiaries shall be entitled
to require payment of any sums required by federal, state and local income and
employment or payroll tax law to be withheld with respect to the issuance,
lapsing of restrictions on or sale of the Shares. The Company, the Partnership
and their Subsidiaries may withhold or the Participant may make such payment in
one or more of the forms specified below:
(a)     by cash or check made payable to the Company;


(b)     by the deduction of such amount from other compensation payable to
Participant;


(c)     with respect to any withholding taxes arising in connection with the
vesting of the Shares, and with the consent of the Administrator, through the
delivery of a notice that Participant has placed a market sell order with a
broker acceptable to the Company with respect to those Shares that are then
becoming vested and that the broker has been directed to pay a sufficient
portion of the net proceeds of the sale to the Company, the Partnership or any
Subsidiary with respect to which the withholding obligation arises in
satisfaction of such withholding taxes; provided that payment of such proceeds
is then made to the Company, the Partnership or the applicable Subsidiary at
such time as may be required by the Administrator, but in any event not later
the settlement of such;




A-3





--------------------------------------------------------------------------------

 


(d)    with respect to any withholding taxes arising in connection with the
vesting of the Shares, and with the consent of the Administrator, by requesting
that the Company withhold a net number of vested Shares otherwise deliverable
pursuant to this Agreement having a then current Fair Market Value not exceeding
the amount necessary to satisfy the withholding obligation of the Company, the
Partnership and their Subsidiaries based on the minimum applicable statutory
withholding rates for federal, state and local income tax and payroll tax
purposes;


(e)     with respect to any withholding taxes arising in connection with the
vesting of the Shares, and with the consent of the Administrator, by tendering
vested shares of Stock owned by Participant having a then current Fair Market
Value not exceeding the amount necessary to satisfy the withholding obligation
of the Company, the Partnership and their Subsidiaries based on the minimum
applicable statutory withholding rates for federal, state and local income tax
and payroll tax purposes; or


(f)     in any combination of the foregoing.


In the event Participant either (i) fails to provide timely payment of all sums
required pursuant to this Section 3.3 or (ii) fails to inform the Company as to
its intentions as to the method of payment of all sums required pursuant to this
Section 3.3 at least five (5) days prior to any Measurement Date, the Company
shall have the right and option, but not the obligation, to treat either of such
failures as an election by Participant to satisfy all or any portion of
Participant’s required payment obligation pursuant to clauses (c) or (d) above,
at the Company’s option. The Company shall not be obligated to deliver any stock
certificate representing vested Shares to Participant or Participant’s legal
representative, or, if the Shares are held in book entry form, to remove the
notations on the book form, unless and until Participant or Participant’s legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state and local taxes applicable to the taxable income of Participant
resulting from the issuance, lapsing of restrictions on or sale of the Shares.


In the event any tax withholding obligation arising in connection with the
Shares will be satisfied under clause (c) above, then the Company may elect to
instruct any brokerage firm determined acceptable to the Company for such
purpose to sell on Participant’s behalf a whole number of shares of Stock from
those Shares that are then becoming vested as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy the tax withholding
obligation and to remit the proceeds of such sale to the Company, the
Partnership or any Subsidiary with respect to which the withholding obligation
arises. Participant’s acceptance of this Award constitutes Participant’s
instruction and authorization to the Company and such brokerage firm to complete
the transactions described in this paragraph, including the transactions
described in the previous sentence, as applicable. The Company may refuse to
deliver any certificate representing the Shares to Participant or his or her
legal representative until the foregoing tax withholding obligations are
satisfied. In the event of any broker-assisted sale of shares of Stock in
connection with the payment of withholding taxes as provided in this Section
3.3: (i) any shares of Stock to be sold through a broker-assisted sale will be
sold on the day the tax withholding obligation arises or as soon thereafter as
practicable; (ii) such shares of Stock may be sold as part of a block trade with
other participants in the Plan in which all participants receive an average
price; (iii) Participant will be responsible for all broker’s fees and other
costs of sale, and Participant agrees to indemnify and hold the Company harmless
from any losses, costs, damages, or expenses relating to any such sale; (iv) to
the extent the proceeds of such sale exceed the applicable tax withholding
obligation, the Company agrees to pay such excess in cash to Participant as soon
as reasonably practicable; (v) Participant acknowledges that the Company or its
designee is under no obligation to arrange for such sale at any particular
price, and that the proceeds of any such sale may not be sufficient to satisfy
the applicable tax withholding obligation; and (vi) in the event the proceeds of
such sale are insufficient to satisfy the applicable tax withholding obligation,
Participant agrees to pay immediately


A-4





--------------------------------------------------------------------------------

 


upon demand to the Company, the Partnership or any Subsidiary with respect to
which the withholding obligation arises an amount in cash sufficient to satisfy
any remaining portion of the Company’s, the Partnership's or the applicable
Subsidiary’s withholding obligation.


ARTICLE IV
RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS
4.1    Legends. The certificate or certificates representing the Shares, if any,
shall bear the following legend (as well as any legends required by the
Company’s charter and applicable state and federal corporate and securities
laws):
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE IN FAVOR OF
THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF A
RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.
4.2    Refusal to Transfer; Stop-Transfer Notices. The Company shall not be
required (a) to transfer on its books any Shares that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(b) to treat as owner of such Shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Shares shall have
been so transferred. Participant agrees that, in order to ensure compliance with
the restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
4.3    Removal of Legend. After such time as the Forfeiture Restriction shall
have lapsed with respect to the Shares, and upon Participant’s request, a new
certificate or certificates representing such Shares shall be issued without the
legend referred to in Section 4.1, and delivered to Participant. If the Shares
are held in book entry form, the Company shall cause any restrictions noted on
the book form to be removed.
ARTICLE V
MISCELLANEOUS
5.1    Governing Law. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.
5.2    Entire Agreement; Enforcement of Rights. This Agreement and the Plan set
forth the entire agreement and understanding of the parties relating to the
subject matter herein and merge all prior discussions between them. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by the parties
to this Agreement.


A-5





--------------------------------------------------------------------------------

 


5.3    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (c) the
balance of the Agreement shall be enforceable in accordance with its terms.
5.4    Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
electronic mail (with return receipt requested and received) or fax or
forty-eight (48) hours after being deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, and addressed to the party to be
notified, if to the Company, at its principal offices, and if to Participant, at
Participant’s address, electronic mail address or fax number in the Company’s
employee records or as subsequently modified by written notice.
5.5    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.
5.6    Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. The Company may assign its rights under this Agreement to any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company without
the prior written consent of Participant. The rights and obligations of
Participant under this Agreement may only be assigned with the prior written
consent of the Company.
5.7    Conformity to Securities Laws. Participant acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Shares are to be issued, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.
    
5.8    Electronic Signature. Company and Participant consent to the use of
electronic signatures on this Agreement and all documents relating to this
Agreement. Company and Participant agree that any electronic signatures
appearing on this Agreement are the same as handwritten signatures for the
purposes of validity, enforceability and admissibility, and shall, for all
purposes of this Amendment and applicable law, be deemed to be “written” or “in
writing,” to have been executed, and to constitute an original written record
when printed, and shall be fully admissible in any legal proceeding. For
purposes hereof, “electronic signature” shall have the meaning set forth in the
Uniform Electronic Transactions Act, as the same may be amended from time to
time.
5.9    NO RIGHT TO CONTINUED SERVICE. THE PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE LAPSING OF THE FORFEITURE


A-6





--------------------------------------------------------------------------------

 


RESTRICTION PURSUANT TO SECTION 2.1 HEREOF IS EARNED ONLY BY CONTINUING SERVICE
TO THE COMPANY, THE PARTNERSHIP OR ONE OF THEIR SUBSIDIARIES AS AN “AT WILL”
EMPLOYEE OR CONSULTANT OF THE COMPANY, THE PARTNERSHIP OR ONE OF THEIR
SUBSIDIARIES OR AN INDEPENDENT DIRECTOR OF THE COMPANY (AND NOT THROUGH THE ACT
OF BEING HIRED OR ACQUIRING SHARES HEREUNDER). THE PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE FORFEITURE RESTRICTION SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE,
CONSULTANT OR INDEPENDENT DIRECTOR FOR SUCH PERIOD, FOR ANY PERIOD, OR AT ALL,
AND SHALL NOT INTERFERE WITH THE COMPANY’S, THE PARTNERSHIP’S OR ANY OF THEIR
SUBSIDIARIES’ RIGHT TO TERMINATE THE PARTICIPANT’S EMPLOYMENT OR SERVICE TO THE
COMPANY AT ANY TIME, WITH OR WITHOUT CAUSE.










A-7





--------------------------------------------------------------------------------


Executive Version (12-16)




EXHIBIT B
TO RESTRICTED STOCK AWARD GRANT NOTICE
STOCK ASSIGNMENT






FOR VALUE RECEIVED, the undersigned, [__________], hereby sells, assigns and
transfers unto AMERICAN ASSETS TRUST, INC., a Maryland corporation, _______
shares of the Common Stock of AMERICAN ASSETS TRUST, INC., a Maryland
corporation, standing in its name of the books of said corporation represented
by Certificate No. _____ herewith and do hereby irrevocably constitute and
appoint ___________________ to transfer the said stock on the books of the
within named corporation with full power of substitution in the premises.
This Stock Assignment may be used only in accordance with the Restricted Stock
Award Grant Notice and Restricted Stock Award Agreement between AMERICAN ASSETS
TRUST, INC. and the undersigned dated December 1, 2016.




Dated: _______________, ________            ______________________________
[__________]
























INSTRUCTIONS: Please do not fill in the blanks other than the signature line.
The purpose of this assignment is to enable the Company to enforce the
Forfeiture Restriction as set forth in the Restricted Stock Award Grant Notice
and Restricted Stock Award Agreement, without requiring additional signatures on
the part of the stockholder.


B-1



--------------------------------------------------------------------------------


Executive Version (12-16)




EXHIBIT C
TO RESTRICTED STOCK AWARD GRANT NOTICE
VESTING SCHEDULE
1.Performance Vesting. On each Measurement Date (as defined below), up to
one-third of the Maximum Shares (as defined in the Grant Notice) subject to this
Award shall be eligible to vest based on the Company’s FFO Multiple Rank (as
defined below) as of such Measurement Date as follows:
(a)    Vesting Provisions on Measurement Dates. With respect to each Measurement
Date, such number of Shares shall vest on the Determination Date (as defined
below) for such Measurement Date as is determined by multiplying (i) the Target
Shares set forth in the Grant Notice, by (ii) one-third, by (iii) the
Performance Multiplier (as defined in the chart below) determined pursuant to
the chart set forth below as of the Measurement Date (rounded to the nearest
whole Share). Subject to clauses (b), (c) and (d) below, Participant must
continue to be an Employee, Independent Director or Consultant on each
applicable Measurement Date in order to be eligible for vesting pursuant to this
clause (a) with respect to such Measurement Date.


Relative Consensus FFO Ranking Relative to Peer Group on Measurement Date




Performance Multiplier
At or Above the 85th Percentile
150%
At or Above the 75th Percentile and Below the 85th Percentile
125%
At or Above the 60th Percentile and Below the 75th Percentile
100%
At or Above the 50th Percentile and Below the 60th Percentile
50%
At or Above the 40th Percentile and Below the 50th Percentile
25%
Below the 40th Percentile
0%





The Administrator retains the discretion to adjust the Performance Multiplier to
address events or circumstances that are extraordinary or unusual in nature or
infrequent in occurrence or that otherwise have an unintended effect on the
calculation of the Performance Multiplier.


(b)    Effect of a Change in Control Prior to Final Measurement Date. In the
event of a Change in Control prior to the final Measurement Date, the number of
Shares in which Participant shall be eligible to vest pursuant to this Award
following the date of such Change in Control (the "Vesting Eligible Shares")
shall be equal to (i) the Maximum Shares set forth in the Grant Notice, less
(ii) any Shares that have previously vested and/or been forfeited under clause
(a) above. The Vesting Eligible Shares will continue to vest in equal
installments on each of the Measurement Date(s) following the Change in Control,
subject to Participant's continued status as an Employee, Independent Director
or Consultant on each applicable Measurement Date; provided, however, that in
the event of Participant’s Qualifying Termination (as defined


C-1



--------------------------------------------------------------------------------

 


below) or termination as a result of death or Disability (as defined below)
following the date of a Change in Control, all of the Vesting Eligible Shares
shall vest as of the date of termination.
(c)    Effect of Termination Due to Death or Disability Prior to Final
Measurement Date and Prior to a Change in Control. In the event of Participant’s
termination of Service as a result of his death or Disability prior to the final
Measurement Date and prior to a Change in Control, on the date of Participant's
termination of Service, Participant shall vest in such number of Shares as is
equal to (i) the Maximum Shares set forth in the Grant Notice, less (ii) any
Shares that have previously vested and/or been forfeited under clause (a) above.
(d)    Effect of a Qualifying Termination Prior to Final Measurement Date and
Prior to a Change in Control. In the event of Participant’s Qualifying
Termination prior to the final Measurement Date and prior to a Change in
Control, on the date of Participant's termination of Service, Participant shall
vest in such number of Shares as is equal to the (i) (A) Maximum Shares set
forth in the Grant Notice, less (B) any Shares that have previously vested
and/or been forfeited under clause (a) above, multipled by (ii) fifty percent
(50%).
2.    Forfeiture. Any portion of the Award and any Shares which do not vest
pursuant to Section 1 above shall automatically and without further action be
cancelled and forfeited by Participant, and Participant shall have no further
right or interest in or with respect to such portion of the Award or Shares. For
the avoidance of doubt, to the extent that the Performance Multiplier is less
than 150% on any Measurement Date, such portion of the Shares as is equal to (a)
one-third of the Maximum Shares, less (b) the number of Shares vesting as of
such Measurement Date in accordance with clause (a), shall automatically and
without further action be cancelled and forfeited by Participant, and
Participant shall have no further right or interest in or with respect to such
portion of the Award or Shares. In no event shall a number of Shares greater
than the Maximum Shares set forth in the Grant Notice vest pursuant to this
Exhibit C.
  
3.    Interaction with Employment Agreement. Notwithstanding anything to the
contrary in the Employment Agreement (as defined below), the accelerated vesting
of the Shares in the event of a Change in Control or Participant's termination
of Service by reason of death, Disability or a Qualifying Termination shall be
governed by the terms of this Agreement and not the provisions of the Employment
Agreement.


4.    Definitions. For purposes of this Exhibit C, the following terms shall
have the meanings given below:
(a)    "Consensus FFO" means, for each Measurement Date for each of the Company
and the Peer Companies, an average of the estimates of FFO given by
institutional analysts covering the company for the calendar year following the
applicable Measurement Date.
(b)    “Determination Date” means the date on which the Administrator certifies
in writing the Company’s FFO Multiple Rank for the applicable Measurement Date.
The Determination Date will occur within thirty (30) days following the
applicable Measurement Date.
(c)    "Disability" shall have the meaning given to such term in the Employment
Agreement.


C-2



--------------------------------------------------------------------------------

 


(d)    “Employment Agreement” means that certain Amended and Restated Employment
Agreement between the Company and Participant effective as of March 25, 2014.
(e)    "FFO" means, for each of the Company and the Peer Companies, net income
(loss) (computed in accordance with generally accepted accounting principles),
excluding gains (or losses) from sales of depreciable operating property,
impairment losses, real estate related depreciation and amortization (excluding
amortization of deferred financing costs) and after adjustments for
unconsolidated partnerships and joint ventures, as calculated in accordance with
the standards established by the National Association of Real Estate Investment
Trusts and in a manner generally consistent with the FFO calculations set forth
in the company's Annual Report on Form 10-K, Quarterly Reports on Form 10-Q
and/or any supplemental information filed in connection therewith.
(f)    "FFO Multiple" means, for each of the Company and the Peer Companies, (i)
the company's Measurement Market Value on the applicable Measurement Date
divided by (ii) the company's Consensus FFO per share for such Measurement Date.


(g)    "FFO Multiple Rank" means the Company's FFO Multiple as compared to the
FFO Multiples of the Peer Companies as of the applicable Measurement Date,
expressed as a percentile ranking.
(h)    “Measurement Date” means each of November 30, 2017, 2018 and 2019, or, if
any of such dates is not a trading day, the immediately preceding trading day.
(i)    “Measurement Market Value” means, for each of the Company and the Peer
Companies, the closing price per share of the company’s stock on the applicable
Measurement Date as reported by the NYSE or such other authoritative source as
the Administrator may determine.
(j)    “Peer Companies” means the companies set forth on Attachment 1 attached
to this Exhibit C, provided that any listed company that experiences an
acquisition, divestiture or other unexpected fundamental change in its business
that is material taken as a whole such that is no longer reasonably comparable
to the Company shall be eliminated by the Administrator; and Administrator shall
have the right, in its reasonable discretion, to add new Peer Companies to
replace any eliminated Peer Companies provided same does not have an immediate,
materially negative impact on the Company’s FFO Multiple Rank.


(k)    "Qualifying Termination" means (i) a termination of Participant's
employment by the Company without Cause (as defined in the Employment Agreement)
(and other than by reason of Participant's death or Disability), or (ii) a
termination of Participant's employment by Participant for Good Reason (as
defined in the Employment Agreement).






C-3



--------------------------------------------------------------------------------


Executive Version (12-16)




ATTACHMENT 1 TO EXHIBIT C
TO RESTRICTED STOCK AWARD GRANT NOTICE
PEER COMPANIES


Federal Realty Investment Trust
Boston Properties
Paramount Group, Inc.
Essex Property Trust
Avalonbay Communities Inc.
Regency Centers Corporation
Equity Residential
The Macerich Company
Kilroy Realty Corp.
Hudson Pacific Properties, Inc.
Acadia Realty Trust
UDR, Inc.    
Equity One, Inc.
Prologis, Inc.
Douglas Emmett Inc.
Retail Properties of the America, Inc.
Vornado Realty Trust






C-1-1

